TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00375-CR
NO. 03-06-00376-CR

NO. 03-06-00377-CR



Charles Davis, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NOS. 2034215, 9040508 & D-1-DC-05-900009

HONORABLE JON N. WISSER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In June 2005, appellant Charles Davis pleaded guilty to an information accusing
him of possessing cocaine and to two indictments accusing him of family violence assault.  See
Tex. Health & Safety Code Ann. § 481.115 (West 2003), Tex. Pen. Code Ann. § 22.01
(West Supp. 2006).  The trial court adjudged him guilty of the three offenses and assessed eight-year
prison terms, but the court suspended imposition of the sentences and placed appellant on
community supervision.  In May 2006, the court revoked supervision in each case after appellant
admitted some of the violations alleged in the State's motions to revoke.  The court imposed three
concurrent five-year prison terms.
Appellant's court-appointed attorney filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the records demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  Appellant received a copy of counsel's brief and was advised of his right
to examine the appellate records and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the records and counsel's brief and agree that the appeals are
frivolous and without merit.  We find nothing in the record that might arguably support the appeals. 
Counsel's motion to withdraw is granted.
The judgments of conviction are affirmed.



				____________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Affirmed
Filed:   December 1, 2006
Do Not Publish